JUSTICE HEIPLE, dissenting: In the present action, the defendant’s case was set for trial on January 28, 1988, at which time the State moved for a continuance due to the unavailability of the arresting officer. The motion to continue was granted over the defendant’s objection, and the defendant was eventually tried and convicted of driving while license revoked. The majority finds that the trial judge improperly granted the State a continuance and reverses the conviction. I find that Supreme Court Rule 504 provides the trial court with the discretion to grant continuances in such situations. Furthermore, since the record in the instant case is incomplete, the reviewing court is obliged to presume that the trial court acted correctly. Supreme Court Rule 504 (107 Ill. 2d R. 504) states that an arresting officer’s failure to appear on the trial date “shall not normally be considered good cause for a continuance.” This rule contemplates that the trial court may properly grant such continuances in certain situations. In other words, an arresting officer’s unavailability could be proper grounds for a continuance. The only reference to the motion for continuance that is part of the record on appeal is the following report filed by the defendant: “On January 28, 1988, the matter was called for trial. The People made a Motion to Continue due to the unavailability of the officer; which Motion to Continue was granted over objection of the defendant.” There is no verbatim transcript of what transpired at the January 28, 1988, hearing, and the record is silent as to the reason for the officer’s unavailability. If an officer’s unavailability is caused by circumstances beyond his control, a continuance may be granted on the State’s Attorney’s motion. People v. McCoy (1987), 155 Ill. App. 3d 725. It is well settled that the defendant is responsible for providing a record which shows the errors complained. (People v. Smith (1969), 42 Ill. 2d 479.) Moreover, where the record is incomplete, or is silent, the reviewing court will invoke the presumption that the trial court acted correctly. (People v. Hamilton (1978), 64 Ill. App. 3d 276.) Since this court is faced with possibility that the trial court was justified in granting the continuance and the record does not explain further, this court must presume that the trial court properly used its discretion. Accordingly, I dissent.